[After the foregoing opinion had been delivered, a rehearing was granted. The following opinion was delivered at the April Term, 1873, and after the rehearing:]
By the Court:
The motion for nonsuit was made upon the ground that the contract had not been proved. The contract referred to was of course the contract set up- in the complaint. That had not been "proved, but a different contract. Ho objection was taken to the testimony as it was introduced, but the defendant was not thereby precluded from moving for a nonsuit, on the ground that it failed to prove the contract declared on.
In Marshall v. Ferguson, 23 Cal. 65, the motion for non-suit was upon grounds wholly different from the one sought *519to be availed of in this Court, and it was considered too late to raise the point here for the first time. That case is not in conflict with our former decision in this case.
We still adhere to our former opinion, and the judgment and order are, therefore, reversed and the cause remanded.